Mr. Presiding Justice Clark delivered the opinion of the court. . A writ of error was taken out, bringing to this court for review a judgment entered against the plaintiff in error and in favor of the defendant in error in the sum of $200. No appearance was entered by the defendant in error in this court. It seems that Cutia, the defendant, had been dealing with the Novak & Wolf Company for some time. On December 14, 1910, an account was rendered showing payments made October 18th and 28th and November 28th, the first two payments being for $26.50 each, and the third one for $50. These were all made to one Joseph Richardo, who had taken the orders from Cutia. The evidence further shows that the sum of $200 was paid to Richardo on December 3rd. The contention of the defendant in error in the court below was that Richardo was unauthorized to collect money. It was admitted that he had been accustomed to collect money and had turned over the three payments mentioned to his employer. It was attempted to be shown that some sort of notice had been given to Cutia to the effect that Richardo was no longer the agent of the Novak & Wolf Company. This attempt, however, failed. It is impossible to read the record without coming to the conclusion that the judgment entered was erroneous, and we presume for that reason the Novak & Wolf Company did not follow the case to this court. The judgment must be reversed. Reversed.